F;;§D
saw r 05 AP`PE
W;FE EOF H’Asl'l'iii§rgen

v zunnusiu m guy

|N THE COURT OF APPEALS OF THE STATE OF WASH|NGTON

ln the l\/latter of the l\/larriage of:

_ RHEA J. ROLFE,

)
, ) No. 75266-9-|
NATALYA SHUL|KOV, )
\ ) tDlVlSlON ONE `
Respondent, )
) UNPUBL|SHED OP|NlON
and ` ' ) 7
” )
ALEX SHUL|KOV, )
)
Respondent, )
' )
)
)
)

Appe||ant. FILED: August 14, 2017

)

APPELchK, J. - Ro|fe appeals the trial court’s order invalidating her

 

' attorney lien and releasing funds to Shulikov. She contends that RCW
60.40.010(1)(d) permits attorney liens over the “proceeds"’ of an action, and does
not provide an exception for dissolution proceedings. She argues that the trial
court erred in awarding attorney fees and imposing sanctions against her. We
reverse the court’s order, vacate the attorney fees and sanctions, and remand for

further proceedings consistent With this opinion.

Vl

NO. 75266-9-|/2
FACTS

Natalya Shulikov hired Rhea Ro|fe to represent her in a dissolution
proceeding Shulikov signed a written fee agreement to pay Ro|fe for services
rendered. .

ln August 2015, Shulikov and her former husband reached an agreement
pursuant to CR 2A. They agreed that the husband would pay Shulikov a sum of
$7,890 per month. This figure included $1,500 in maintenance and $1,581 in child
support. The remainder constituted a monthly payment for the business the couple
had jointly owned. Ro|fe was to draft final orders according to the CR 2A
agreement ` 7

7 On February 23, 2016, Ro|fe filed a notice of intent to withdraw as Shulikov’s
counsel, effective Marcwh 3. And, she filed a notice`of attorney’s claim of lien under
RCW 60.40.010, seeking reasonable compensation for services in the amount of
$16,886. On February 25, Rolfe filed a motion to establish judgment for attorney
fees pursuant to chapter 2.44 RCW. Ro|fe sought a judgment for her fees as a
condition of her withdrawal from representing Shulikov in the dissolution On
March 10, the court denied Ro|fe’s motion to establish judgment for attorney fees
under chapter 2.44 RCW.

Aware of the attorney lien, Shulikov’s former husband made payments
under the property settlement agreement into the court registry, rather than directly
to Shulikov. He continued to pay Shulikov directly the sums due for spousal

maintenance and child support.

NO. 75266-9-|/3

Shulikov, having retained new counsel, filed a motion to release the funds
in the court registry to her. She claimed that Ro|fe could not attach a lien under
the attorney lien statute, because she did not have a judgment to which the lien
could attach. Shulikov also sought attorney fees and sanctions. ln response, Ro|fe
argued that the court should release the funds in the court registry to her pursuant
to her attorney lien.

On April 22, the court granted Shulikov’s motion. The court found that
because the funds that had been paid into the court registry were part of the
property settlement reached by the parties, the funds were not proceeds of an
action subject to an attorney lien under RCW 60.40.010. The court ordered the
funds in the court registry to be disbursed to Shulikov. The court also awarded
attorney fees in the amount of $3,500 against Rolfe. And, the court imposed
sanctions against lRolfe in the amount of $500 for filing the lien under these
circumstances Ro|fe appealed the order granting Shulikov’s motion to release
funds and awarding fees and sanctions.

On August 5, the court entered the decree of dissolution, The decree
incorporated by reference the CR 2A agreement that the parties had previously
executed.

DlSCUSS|ON
` Rolfe asserts that she had a valid attorneylien on the proceeds of the

dissolution, including the monthly payments under the property settlement

No.` 75266-9-|/4 _
j agreement1 She contends that the trial court erred in awarding attorney fees and
sanctions against her. f

i. Rcw 60.40.010

l Rolfe contends that the trial court erroneously interpreted RCW 60.40.010

in deciding to disburse funds from the court registry to Shulikov. Shulikov responds
that the trial court properly concluded that the property distribution was not subject
f to an attorney lien, because the property distribution did not constitute “proceeds”
within the meaning of`Rcw 60.40.010(1)(d). `

The meaning of RCW 60.40.010 is a`question of law that this court reviews
de novo. Aiken, St. Louis & Silieq, P:S. v. l_inth, 195 Wash. App. 10, 15, 380 P.3d
_ 565 (2016). Our fundamental objective in interpreting a statute is to ascertain and
carry out the legislature’s intent. ~Smith v. l\/loran: Windes & Wonq, PLLCl 145 Wn.
App. 459, 463, 187 P.3d 275 (2008). Where the meaning of a statute is plain on
' its face, we give effect to the plain meaning. ld_. lf a statute is ambiguous, we look
to outside sources, such as legislative history, to determine legislative intent. "ld

at 463-64. We will notinterpret a statute in such a way as to render any portion

 

1 As a` preliminary matter, Shulikov argues that this is an improper
interlocutory appeal. We disagree RAP 2.2(a)(3) provides that a party may
appeal from “[a]ny written decision affecting'a substantial right in a civil case that
in effect determines the action 'and prevents a final judgment or discontinues the
action.” This court has previously held that an order setting aside an attorney lien
was appealable under RAP 2.2(a)(3), because it affected the attorney’s substantial
right to monetary relief and it.determined the action as to the attorney lien.
Ferquson Firm, PLLC v. Teller & Assocs., PLLC, 178 Wash. App. 622, 628-30, 316
P.3d 509 (2013). The same is true here. Therefore, the order disbursing funds to
Shulikov is appealable under RAP 2.2(a)(3). ‘ ,

4

NO. 75266-9-|/5

meaningless or that results in strained meanings or absurd consequences ii at
464. `

An attorney may sue his or her client for unpaid fees Ferguson Firml PLLC
v. Teller & Assocs., PLLC, 178 Wash. App. 622, 631, 316 P.3d 509 (2013). Or, an
attorney may assert a lien to ensure payment without having to sue the client. g

The attorney lien statute, RCW 60.40.010, provides in part,

(1) An attorney has a lien for~his or her compensation, whether
specially agreed upon or implied, as hereinafter provided:

(a) Upon the papers of the client, which have come into the
attorney’s possession in the course of his or her professional
employment;

(b) Upon money in the attorney’s hands belonging to the
client; '

(c) Upon money in the hands of the adverse party in an action
or proceeding, in which the attorney was employed, from the time of
giving notice of the lien to that party;

(d) Upon an action, including one pursued by arbitration or
mediation, and its proceeds after the commencement thereof to the
extent of the value of any services performed by the attorney in the
action, or if the services were rendered under a special agreement,
for the sum due under such agreement; and

(e) Upon a judgment to the extent of the value of any services
performed by the attorney in the action, or if the services were
rendered under a special agreement, for the sum due under such
agreement, from the time of filing notice of such lien or claim with the
clerk of the court in which such judgment is entered, which notice
must be filed with the papers in the action in which such judgment
was rendered, and an entry made in the execution docket, showing
name of claimant, amount claimed and date of filing notice.

The statute defines proceeds as, “any monetary sum received in the action.” RCW

60.40.010(5).

No. 75266-9-|/6
The first two sections of the`statute, RCW 60.40.010(1)(a) and (b), pertain

to possessory attorney liens These liens apply to the client’s papers or money in
the attorney’s hands RCW 60.40.010(a), (b). The Court of Appeals has
recognized that due to the possessory and passive nature of these liens, they are
generally not enforceable by foreclosure and sale. ln re l\/larriaqe of Glick, 154
Wash. App. 729, 732, 230 P.3d 167 (2009). But,RCW 60.40.030 creates summary
adjudication procedures for liens that are asserted against the client’s money or
papers ld_. at 733.

The other three sections pertain to charging liens RCW 60.40.010(1)(0)-
(e); Ross v. Scannell, 97 Wash. 2d 598, 604, 647 P.2d 1604 (1982). Charging liens
have the capacity to be adjudicated or enforced. l_d_. The summary adjudication
procedures outlined in RCW 60.40.030 do not apply when an attorney claims a
lien on something other than the money or papers of the client. King County v.
Seawest lnv. Assocs, LLC, 141 Wash. App. 304, 311(, 170 P.3d 53 (2007). ln
Seawest, the court acknowledged that the statute does not set out a procedure for
enforcing charging liens g at 315. But, it concluded that trial courts are
authorized to fashion appropriate proceedings to adjudicate this type of attorney
lien. l_d_. Such an action need not be separate from the underlying proceeding. ld_.

Rolfe’s claim of attorney lien did not specify under which provision of RCW

60.40.010 she`claimed a lien, Her notice stated only,

NOT|CE lS HEREBY GlVEN that the undersigned attorney
claims an attorney’s lien pursuant to RCW 60.40.010 for her services
rendered to Petitioner, Natalya Shulikov, with interest from the date

No. 75266-9-|/7
of filing this claim of lien. Said lien is for reasonable compensation
for attorney services rendered to date in the amount of $16,886.

After Shulikov moved to release funds from the court registry, Ro|fe clarified the
basis for her attorney lien, She asserted that her lien attached to the “proceeds”
of the property settlement agreement. And, she contended that the lien applied to
money in the hands of Shulikov’s former husband, the “adverse party” in the
dissolution action. Thus, we interpret Ro|fe’s claim of attorney lien as based on
RCW 60.40.010(1)(0) and (d).

The trial court appears to have based its ruling on RCW 60.40.010(1)(d). lt

concluded,

This is a family law action for legal separation or dissolution of a
marriage. The funds paid into the registry of the court by respondent
husband are part of the property settlement/CR 2A agreement
reached by the parties in this family law action, These property
settlement funds are not proceeds of an action subject to an
attornev’s prejudgment lien under RCW 60.40.010 and should be
disbursed by the clerk of the court to petitioner wife, Natalya
Shulikov, forthwith.

(Emphasis added.)

Thus, this case involves which funds an attorney lien may be asserted
against. The statute and case law provide for two types of funds that clearly cannot
be the basis for an attorney lien. First, an attorney lien may not be asserted against
child support. RCW 60.40.010(6); see also Fuqua v. Fuqua, 88 Wash. 2d 100, 107l
558 P.2d 801 (1977). Second, an attorney lien cannot be asserted against the
client’s real property. Bgs_s_, 97 Wash. 2d at 605.

Washington courts have not squarely addressed whether an attorney lien

can attach to a property settlement agreement in a dissolution case. l-lowever,

No. 75266-9-|/84
several cases have assumed that funds awarded in a dissolution action can be the
’_ subject of an attorney lien, ln _Q@l_judgment 154 Wash. App. at 733. This
lien was unsuccessful, because the attorney had failed to identify any of the client’s
money in the attorney’s possession, or a judgment to which the lien could attach.
ld_. at 733-34. The court noted that the attorney “has not alleged the existence of
any judgment in the underlying dissolution proceeding to which her lien could
attach.” ld_. at 734. This language suggests that it was the lack of a judgment that
invalidated the attorney lien, not the fact that the underlying matter was a .
dissolution proceeding 1
ln ln re Trustee’s Sale of Real Propertv of Whitmire, 134 Wash. App. 440, 444,
140 P.3d 618 (2006), the attorney/represented the wife ina dissolution action. The
trial court awarded the wife a judgment ld_. To pay~this judgment, the husband
was ordered to refinance the family home and pay the mortgage on the home. ld_.
The attorney filed an attorney lien after the wife failed to pay for his services lg;
The attorney also filed a separate lawsuit against the wife, and obtained a
judgment against herfor his attorney fees g The husband failed to refinance the
home or pay the judgment he owed to the wife. _|g As a result, the mortgage
holder foreclosed, and the home was sold at a foreclosure sale, with a surplus of
$59,287. ld_. Then, the wife died. jc_i; The attorney sought to disburse some of
the surplus funds from the foreclosure sale to satisfy thewife’s unpaid attorney

fees l_“proceeds” 178 Wash. App. at 632. There, Ferguson
received a monetary sum in the action that the attorney had represented her in:
she recovered 50 percent of a $530,107 contingent fee in an underlying matter.
l_c_l_. Because Ferguson had received a monetary sum, she had received “proceeds”
to which the attorney’s claim of lien could attach. l_d_.

And, in mg Smith and Guarino sued Nelson and obtained a substantial
judgment against him. 145 Wash. App. at 462. Nelson then hired l\/loran to represent
him in a legal malpractice suit against the firm that had represented him in the
previous case. lg; At a sheriff’s sale, Smith and Guarino purchased Nelson’s
interest in the legal malpractice action. ld_. Nloran withdrew as counsel. _lg at 463.

Smith and Guarino settled the legal malpractice case. l_d_. Then, l\/loran asserted

No. 75266-9-|/10

an attorney lien against the settlement proceeds ld_. The trial court granted Smith
and Guarino’s motion to invalidate the lien. l_d_. f h

The Court of Appeals reversed and remanded for the trial court to determine
the amount of the attorney lien, l_d_. at 472. The court relied on the plain language
of the statute in reaching this result.i'l_c_l_. at 466. Under the plain language of the
statute, an attorney lien arises upon operation of law on an action and its proceeds »
after the action is commenced ii Thus, l\/loran had a valid attorney lien that
arose when the legal malpractice action was commenced and which attached to
any proceeds of the action, including settlement*'proceeds. _l_d_.

Even so, Shulikov argues that an attorney lien cannot be adjudicated
without a valid judgment She relies on _Bk to support this contention. But, ging
does not speak to an attorney lien under RCW 60.40.010(1)(d).` As discussed
above, the attorney lien in that case was based on the client’s money in the
attorney’s possession and on a judgment _jSlg 154 Wash. App. at 733. This lien
was unsuccessful, because no money was in the attorney’s possession and the
attorney did not identify a judgment to which the lien could attach. l_d_. at 733-34.
RCW 60.40.010(1)(e) is clearly limited to an attorney lien/for fees earned in the
case in which a judgment is entered, so the attorney could not attach a lien under
this section without a judgment |_d; at 734.

Unlike an attorney lien pursuant to RCW 60.40.010(1)(e), an attorney need
not succeed in obtaining a judgment in favor of the client for an attorney lien to

attach under RCW 60.40.010(1)(d). §_e_e_ Smith, 145 Wn."App. at 466. Otherwise,

10.

No. 75266-9-|/11

the attorney in _SM would not have had a valid attorney lien, because the action
resulted in a settlement rather than a judgment _l$ at 463, 466.

Here, the plain language of the statute suggests that Ro|fe had a valid
attorney lien in the proceeds of the action, which arose when the proceeding
commenced. The statute has no exception for dissolution actions Washington
courts have not created an exception to the attorney lien statute for property
distributions in a dissolution proceeding. lnstead, courts have followed the very
narrowly limited statutory exception for child support payments QL M_u_a_, 88
Wash. 2d at 108-09 (noting that while cases from otherjurisdictions have invalidated
attorney liens asserted against both child support and spousal maintenance, the
court’s decision was limited to child support). Nor has the legislature enacted an
exception to RCW 60.40.010, despite Washington court decisions assuming that
an attorney lien can attach in dissolution proceedings And, practitioners appear
to use attorney liens in family law cases2

Even sol Shulikov argues that these property distributions do not constitute
proceeds because the property already belonged to her. She contends that

ownership of the property was not at issue, since the business was community

 

2 The Washington Practice Series and the Family Law Deskbook do not
discuss attorney liens in dissolution actions at any length. However, both suggest
that practitioners may pursue a statutory attorney lien in family law cases §e_e_ 19
ScoTT J. HoRENsTEiN, WAsHiNGToN PRAcTicE: FAiviiLY & CoiviiviuNiTY PRoPERTY LAw
§ 1:6, at 8 (2d ed. 2015) (“The attorney may file a statutory attorney’s fee lien and
is not required to obtain a judgment against the client before enforcing the lien.
However, the attorney should take care to follow the terms of the lien statute.”);
WAsH. STATE BAR Ass’N, WAsHiNoToN FAivm.Y LAw DEsKBooK § 3.4, at 3-13 (2d ed.
2000) (directlng practitioners to resources “[i]f you use or are considering using
attorney liens to secure payment of your fees”).

11'

No. 75266-9-|/12

property. Shulikov does not cite any case law for this distinction between funds
already owned and funds being received. Nor is this distinction persuasive in light
of the Court of Appeals’ decision in Ferguson.

ln Ferguson, the underlying matter was a fee dispute between two `
attorneys Ferguson and Teller. 178 Wash. App. at 626 Ferguson and Teller jointly
represented clients in a previous case that ended in settlement ld_. at 625-26.
Afterward, Ferguson and Teller disagreed as to how the contingency fee resulting
from the case should be divided between them. ld_. at 626. Ferguson hired Waid
to represent her in the fee dispute. l_c_L She sought 90 percent of the contingency _
fee, but the trial court divided the funds equally. ld_. lt was this 50 percent of the
contingency feethat served as the “proceeds” to which Waid's attorney lien could
attach. ii at 632.

Thus, in Ferguson, the proceeds already belonged to Ferguson at the`outset
f of the case. The trial court merely divided the contingency fee between the two
attorneys; The property distribution here is 4similar. Shulikov and her former
husband jointly owned the business while they were married. Under the property
settlement agreement, they decided how to divide this property upon the .
dissolution of their marriage. Like in Ferguson, the payments ton the property
distribution constitute proceeds, because they are monetary sums received in the
action.

Shulikov next contends`that the Rules of Professional Conduct should

prevent an attorney from claiming an attorney lien on a property distribution in a

12

No. 75266-9-|/13

dissolution, She argues that since RPC 1.8 prohibits an attorney from taking an
interest in a client’s preexisting property, an attorney should be similarly barred
from attaching an attorney lien on a client’s property distribution.

RPC 1.8 pertains to conflicts of interest lt lists prohibited conduct, such as
entering into business with a client, obtaining an interest adverse to a client, and

soliciting gifts from a client RPC 1.8(a), (c). Butl RPC 1.8(i) specifically provides

A lawyer shall not acquire a proprietary interest in the cause of action
or subject matter of litigation the lawyer is conducting for a client,
except that the lawyer may: '

(1) acquire a lien authorized by law to secure the lawyer's fee
or expenses

Thus, contrary to Shulikov’s argument, RPC 1.8 envisions instances in which an
attorney may obtain an interest in a client’s case, including a lawful attorney lien.
Shulikov also asserts that RPC 1.5(d)(1) makes an attorney lien on a
property distribution unethical. She contends that the same principles that prevent
an attorney from taking a dissolution on a contingency fee basis should prevent an
attorney from asserting an attorney lien over the proceeds of a dissolution.

RPC 1.5(d)(1) provides _

(d) A lawyer shall not enter into;an arrangement for, charge,
or collect:

, (1) any fee in a domestic relations matter, the payment or
amount of which is contingent upon the securing of a dissolution or
annulment of marriage or upon the amount of maintenance or
support, or property settlement in lieu thereof.

Contingency fee agreements are contrary to public policy in these situations

because they could deter the parties from reconciling. ln re Proceeding§ for the

13

No. 75266-9-|/14
Discigline of Smith, 42 Wash. 2d 188, 196, 254 P.2d 464 (1953). The drafters Of RPC

1.5(d)(1) feared that once an attorney has invested his or her time in a contingent
j fee matter, the attorney’s interests could be opposed to the client’s interest in
seeking reconciliation 19 ScoTT J. HoRENsTEiN, WAsHiNoToN PRAcTicE: FAiviiLY &
CoiviiviuNiTY PnoPERTY LAw § `1:6, at 5-6 (2d ed. 2015). But, in postdissolution
proceedings the same policy concerns do not apply, so attorneys may enter into
` contingency fee agreements RPC 1.5 cmt.

These public policy‘concerns are not at play in an attorney lien on the
property distribution. Unlike a contingency fee agreement that is agreed upon
when the attorney agrees to take the case, an attorney lien is an alternative to
suing one’s client after the client fails to pay. Ferguson,‘ 178 Wn. App.4 at 631. The
attorney and the client have*a similar interest in maximizing the client’s recovery.
v The statutory right to assert the attorney lien exists by the fact of the contract for
services and the performance of the services lt is the dispute over the fees owed 4
for services that may put an attorney and client into conflict, not a question of
whether to settle or how to approach the case.

Neither the plain language‘_of the statute nor the case law indicates that an
attorney lien cannot attach to proceeds from a property division in a dissolution
action. Ro|fe was entitled to a\lien for her services That lien attached to the
proceeds of the action in thehands of the adverse party and remained when those

funds were paid into the court registry, Therefore, we reverse the trial court’s

14

NO. 75266-9-|/15

decision invalidating Ro|fe’s attorney lien, We remand to the trial court for an
evidentiary hearing on the amount of the attorney fees due under the lien.
ll. Attornev Fees and Sanctions

Ro|fe argues that the trial court erred in awarding attorney fees and
sanctions against her. She points to the fact that the trial court did not include a
factual or legal basis for the attorney fees or sanctions

A trial court may grant attorney fees only if the request is based on a statute,
contract, or recognized ground in equity. Gander v. Yeager, 167 Wash. App. 638,
645, 282 P.3d 1100 (2012). This court reviews de novo whether a statutory,
contractual, or equitable basis exists for an award of attorney fees ln re Nlarriage
of Wixom, 190 Wash. App. 719, 724, 360 P.3d 960 (2015), review denied, 185 Wash. 2d
1028 (2016). We review discretionary decisions to award or deny attorney fees
and the reasonableness of the award , for an abuse of discretion. §_a_rLer, 167 Wn.
App. at 647.

intransigence may be a proper basis for an award of attorney fees in a

dissolution. Wixom, 190 Wash. App. at 725. Determining intransigence is a factual

 

question, but can involve “foot-dragging, obstructing, filing unnecessary or
frivolous motions refusing to cooperate with the opposing party, noncompliance
with discovery requests and any other conduct that makes the proceeding unduly
difficult or costly.” ld_.

ln her motion to disburse funds Shulikov requested attorney fees against

Ro|fe for having to respond to Ro|fe’s chapter 2.44 RCW motion and for having to

15

No. 75266-9-|/16

bring the motion to disburse funds. Shulikov contended that Ro|fe’s position was
frivolous because the trial court had already denied Ro|fe’s motion forjudgment.
Consequently, Shulikov asked that attorney fees be awarded 'for Ro|fe’s
intransigence `

The trial court granted attorney fees in the amount of $3,500. lt did not state
‘a basis for attorney fees providing only, ‘iAs a result of thelien filed, the petitioner
incurred reasonable attorney’s fees in order to obtain her agreed upon share of the
couple’s community property.” The trial court also awarded $500 in sanctions
against Rolfe for “filing the lien under the circumstances herein.” w

The trial court did not apportion attorney fees between the chapter 2.44
RCW motion and the motion to disburse funds Nor is the allocation of attorney
fees apparent from the amount of fees awarded. The dollar amount of attorney
fees awarded does not align with_the fees expended on either the chapter 2.44
7 RCW motion or the motion to disburse funds The amount expended was far
greater than what the trial court awarded .3 `Nor did the trial court specify whether
the sanctions related to the chapter 2.44 RCW motion or the motion to disburse
funds 2 f

The requested basis for attorney fees and sanctions was Ro|fe’s

intransigence We can discern no intransigence in Ro|fe’s response to Shulikov’s

 

3 Counsel’s fee declaration separated the attorney fees incurred
representing Shulikov into three separate phases Phase one related to Ro|fe’s
chapter 2.44 RCW motion and listed fees of $2,985. Phase two'related to
Shulikov’s motion to disburse funds and listed fees of $3,285. Phase three also
related to the motion to disburse funds and listed fees of $5,372. Counsel ‘
acknowledged that Shulikov had already paid $1,900 in fees *

16

No. 75266-9-|/17

motion to disburse funds. Ro|fe had a right to assert an attorney lien overthe funds
held in the court registry, Because Ro|fe has prevailed on this issue, neither
attorney fees nor sanctions were appropriate We vacate the attorney fees and
sanctions

Butl Shulikov prevailed on Ro|fe’s chapter 2.44 RCW motion. The court
denied Shulikov’s request for fees but noted that Shulikov could raise the issue
again in a later motion. The order on the chapter 2.44 RCW motion has not been
appealed. Thereforel the trial court on remand may consider an award of
reasonable attorney fees incurred in resisting the chapter 2.44 RCW motion.

lll. Sanctions on Appeal

Shulikov argues that we should sanction Ro|fe, because her opening brief
failed to comply with the Rules of Appellate Procedure (RAPs). Ro|fe’s opening
brief admittedly does not comply with multiple provisions of the RAPs relating to
citations margins and attorney fee requests

RAP 18.9(a) provides that the appellate court may order a party or counsel
who fails to comply with the RAPs to pay terms or compensatory damages to a
party who has been harmed by the failure to comply. Here, Rolfe acknowledges
that her opening brief violated multiple RAPs But, Shulikov has not alleged any
harm that she suffered as a result of Ro|fe’s failure to comply. And, Ro|fe’s reply
brief, unlike the opening briefl provides citations to the record and authority, and

contains proper margins Therefore, we deny Shulikov’s request for sanctions

17

No. 75266-9-|/18

lV. Appellate Attornev Fees

Ro|fe argues in a single sentence in her opening brief, that she should be
awarded her costs and attorney fees for bringing the appeal. RAP 18.1 pertains
to appellate attorney fee awards lt requires the party to devote a section of its
opening brief to the requests forfees or expenses RAP 18.1(b). This requirement
is mandatory. Stiles v. Kearney, 168 Wash. App. 250, 267, 277 P.3d 9 (2012). This
rule requires more than a bald request for attorney fees g The party must include
` argument and citation to authority. l_d._ Ro|fe failed to comply with this rule
Thereforel her request for attorney fees on appeal is denied.

We reverse the trial court’s order disbursing funds to Shulikov. Ro|fe’s
attorney lien is reinstated, and the attorney fees and sanctions are vacated. We

remand for proceedings consistent with this `opinion.

  

WE CONCUR:

 

`1`8